                                                                        Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION



ERIC LEE ERICKSON,

      Plaintiff,

v.                                                          4:19cv57–WS/CAS

JACK CAMPBELL,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge’s report and recommendation (ECF

No. 8) dated February 15, 2019. The magistrate judge recommends that Plaintiff’s

amended motion (ECF No. 7) to proceed in forma pauperis be DENIED. Plaintiff

has filed no objections to the report and recommendation.

      The undersigned has reviewed the matter and has determined that the

magistrate judge’s report and recommendation is due to be adopted. Accordingly,

it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 8) is

ADOPTED and incorporated into this order by reference.
                                                                                  Page 2 of 2


      2. Plaintiff’s amended motion (ECF No. 7) to proceed in forma pauperis is

DENIED.

      3. Plaintiff shall have up to and including April 16, 2019, to pay the $400.00

filing fee. If Plaintiff fails to pay the required fee within that period of time, the

case will be dismissed without prejudice for failure to prosecute.

      DONE AND ORDERED this               19th     day of     March     , 2019.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
